Title: To James Madison from Alexander J. Dallas, 23 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        23 May 1815
                    
                    In marshalling the appropriations, with a view to provide for subsistence and pay, during the current year, as well as to diminish the amount of debt, I think I can advantageously borrow into wag[e]s from the Ordonance Department: 1. By taking from the unexpended appropriation about the sum of   Dollars; and 2d. by selling a quantity of Gun-powder, for which we have no use, actual, or prospective, considering the gross quantity on hand and contracted for. The quantity will appear from the inclosed statement; and we can now sell at a price considerably higher than the contract price at delivery, owing to the demand for the Spanish Colonies &c. If you concur in these propositions, I will throw them into form for an official approbation. We shall be able to enrich our appropriations by the sale of perisheable and useless articles in the Commissary’s Department; and, upon the whole, I hope to deliver the Office to Mr. Crawford with more means, than I had thought, at first, could be secured.
                    The Squadron has sailed. The Army arrangement seems to be approved. I believe Genl. Wilkinson is alone indiscreetly angry; but his objections are confined to the appointment of his enemies. It happens, however, that many of his friends are on the same list. I am, Dr Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                